                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )       19cr81-WJ
                                             )
       vs.                                   )
                                             )
KENDON GOSSETT,                              )
                                             )
               Defendant.                    )

                       PARTIES’ JOINT STATEMENT OF THE CASE

       Defendant Kendon Gossett, by and through his attorney Samuel L. Winder, and the

United States, hereby submit the following joint statement of the case:

       This criminal case has been brought by the United States. The indictment charges Mr.

Gossett with interstate transmission of threatening communications in violation of 18 U.S.C.

section 875(c). This law makes it a crime to transmit in interstate or foreign commerce a

threatening communication to kidnap or injure another person. Mr. Gossett pleaded not guilty.

       The communications at issue are four (4) separate public postings that Mr. Gossett made

on Facebook on November 17 of 2018.       The posts read as follows: 1) “Play close attention to

the news.    I am the next face behind a mass murder;” 2) “But as corpses you wont make a

sound…Blissful silence in which i can play good music;” 4) “You will all be laughing. Laughing

at how you made fun of me and believed me to be, and made me out to be something im not.” At

the time that he made these posts, Mr. Gossett was living temporarily in New Mexico, although

he is a resident of Texas.

       The parties have agreed that Mr. Gossett publicly posted these four messages on
November 17, 2018 while he was in Santa Fe County, New Mexico; that the photos of those

postings that the United States will place in evidence are true and correct; and that these

Facebook posts were transmitted in interstate and foreign commerce, because Facebook operates

across the United States and internationally.

                                                      Respectfully submitted,

                                                      ROMERO & WINDER, P.C.

                                                      /s/
                                                      SAMUEL L. WINDER, ESQ.
                                                      Attorney for Defendant Kendon Gossett
                                                      1905 Lomas Blvd., NW
                                                      Albuquerque, NM 87104
                                                      (505) 843-9776

                                                              -and-

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                       /s/
                                                      HOWARD R. THOMAS
                                                      Assistant United States Attorney
                                                      P.O. Box 607
                                                      Albuquerque, New Mexico 87103
                                                      (505) 346-7274


I HEREBY CERTIFY that I electronically filed
the foregoing using the CM/ECF system.

 /s/
HOWARD R. THOMAS
